DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 01/28/2022 in which claims 1,5,7-8,15, and 20 are currently amended while claims 3-4,10-11,14,17, and 18 have been canceled. By this amendment, claims 1-2,5-9,12-13,15,19, and 20 are still pending in the application.
Allowable Subject Matter
Claims  1-2,5-9,12-13,15,19, and 20 (renumbered 1-13) are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: The prior artof record either taken alone or combination thereof fails to disclose or suggest, a system for powering an electrical load comprising, among other patentable features, “…a power generator configured to generate electrical power; the electrical load electrically connected to be powered by one or more of the battery, the power generator, and the local power utility; and a power control system configured to: control the flow of power from the power utility to the battery; control the flow of power from the power utility to the electrical load; control the flow of power from the battery to the electrical load; control the flow of power from the power generator to the battery; control the flow of power from the power generator to the load; continuously read the purchase price of power on a power market; cause the battery to enter a charging state where power is stored in the battery when the purchase price of power on the power market drops below a predetermined value; and wherein the power control system causes the electrical load to or the power generator when the purchase price of power on the power market rises above a predetermined value”.
Claims 2,5-7 depend either directly or indirectly from claim 1 and therefore are also allowed for the same reasons.
Regarding claim 8, The prior art of record either taken alone or combination thereof fails to disclose or suggest, a system for powering an electrical load comprising, among other patentable features, “…a power control system configured to: control the flow of power from the power generator to the battery; control the flow of power from the generator to the electrical load; control the flow of power from the battery to the electrical load; continuously read the purchase price of fuel on a fuel market; cause the battery to enter a charging state where power is stored in the battery when the purchase price of fuel consumed by the power generator drops below a predetermined value; and wherein the power control system causes the electrical load to stop drawing power from the power generator and to draw power from the battery when the purchase price of fuel on the fuel market rises above a predetermined value; and wherein the power control system documents flows of power using blockchain technology”.
Claims 9,12-13 depend either directly or indirectly from claim 9 and thus are allowed for the same reasons.
Regarding claim 15, The prior art of record either taken alone or combination thereof fails to disclose or suggest, a system for powering an electrical load comprising, among other patentable features, “… a power control system configured to: control the flow of power from the local power utility to the power generator; CWM-W-162305Appl. No.16/267,108FiledFebruary 4, 2019control the flow of power from the local power utility to the battery; control the flow of power from the local power utility to the electrical load; 
Claims 16,19-20 depend either directly or indirectly from claim 15 and thus are allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 2, 2022